Citation Nr: 0805077	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-18 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
herbicide exposure.

3.  Entitlement to an increased initial rating for erectile 
dysfunction, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased evaluation for Diabetes 
Mellitus, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

8.  Entitlement to service connection for hypertension

9.  Entitlement to service connection for anxiety and 
depression.

10.  Entitlement to service connection for a pancreas 
disability, to include as secondary to the veteran's service 
connected Diabetes Mellitus.

11.  Entitlement to a total disability rating based on 
individual unemployability.

	
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in October 2007.

The matters of entitlement to increased ratings for Diabetes 
Mellitus, diabetic peripheral neuropathy of the lower 
extremities, and tinea pedis, entitlement to service 
connection for hypertension, and entitlement to a total 
disability rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The issue of entitlement to a waiver of overpayment of 
nonservice connected pension benefits in the amount of 
$9052.00 is the subject of a separate decision.


FINDINGS OF FACT

1.  In a decision dated in July 1997, the RO denied 
entitlement to service connection for PTSD.  The veteran did 
not timely appeal this decision.

2.  Evidence received since that July 1997 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for PTSD.

3.  In a decision dated in April 2000, the RO denied 
entitlement to service connection for a skin disability.  The 
veteran did not timely appeal this decision.

4.  Evidence received since that April 2000 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a skin disability.

5.  On October 31, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal of the 
veteran's claim of entitlement to an increased initial rating 
for erectile dysfunction was requested.

6.  The veteran did not have a psychiatric disability in 
service; the preponderance of the evidence of record 
indicates that the veteran does not have a current 
psychiatric disability exhibited by anxiety and depression 
that is related to service.

7.  The evidence of record fails to show that the veteran has 
been diagnosed with a pancreas disability at any time, 
before, during, or subsequent to service.


CONCLUSION OF LAW

1.  The July 1997 decision of the RO, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received since the July 1997 RO decision, 
which denied service connection for PTSD, is not new and 
material and the claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  The April 2000 decision of the RO, which denied service 
connection for a skin disability, is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  The evidence received since the April 2000 RO decision, 
which denied service connection for a skin disability, is not 
new and material and the claim for service connection for a 
skin disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of entitlement to an increased 
initial rating for erectile dysfunction, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

6.  The preponderance of the evidence indicates that a 
psychiatric disability manifested by anxiety and depression 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  The preponderance of the evidence indicates that the 
veteran does not have a pancreas disability that was incurred 
in or aggravated by service; nor does he have a pancreas 
disability secondary to any service connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2001, February 2002, July 2002, 
May 2003, November 2003, January 2004, June 2004, November 
2004, March 2005, and August 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claim 
numerous times.  The veteran has received several medical 
evaluations in conjunction with this appeal.  The duties to 
notify and assist have been met, as to those claims being 
decided on this appeal.

Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for PTSD and a skin disability.

The veteran's claim of entitlement to service connection for 
PTSD was last denied by a July 1997 rating decision.  
Although an April 1994 VA examination found that the veteran 
had PTSD, the veteran was denied service connection for PTSD 
at that time because he did not exhibit pertinent disability 
in service and did not have any confirmed stressors.  

The veteran's claim of entitlement to service connection for 
a skin disability was last denied by an April 2000 RO rating 
decision.  The veteran was denied service connection for a 
skin disability at that time because, while the evidence of 
record showed treatment for skin disability, no evidence had 
been presented linking that skin disability to service.  

The veteran did not appeal either of these decisions within 
one year of their promulgation, and they are therefore final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).

Since these rating decisions are final, the veteran's current 
claims of service connection for PTSD and a skin disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD.  In this regard, the Board notes 
that evidence has been submitted, including a report of the 
veteran's most recent VA PTSD examination in May 2006, which 
includes a diagnosis of PTSD.  However, the veteran's 
stressors continue to remain unverified.  

The veteran has consistently reported a stressor of 
witnessing a childhood friend become mortally wounded in 
Vietnam; however, while the person the veteran reported 
witnessing dying in Vietnam was a confirmed casualty, 
research into the veteran's reported stressor in September 
1997 by the U.S. Army and Joint Services Records Research 
Center (JSRRC) found that the veteran was in a different unit 
than that of the casualty victim, and there was no evidence 
confirming that the veteran had witnessed this event.  The 
veteran submitted no additional evidence confirming that he 
was in the presence of this person when he was killed.

The veteran also reported a stressful situation of being 
imprisoned with Vietnamese people prior to his separation 
from service, which caused him to be in fear of his life.  
However, while the veteran's personnel records show that the 
veteran was incarcerated from September 18, 1969, to 
September 30, 1969, no evidence has been presented to 
indicate that the veteran was imprisoned with Vietnamese 
people, or imprisoned close enough to them that he feared 
they would escape and injure him.  The veteran has not 
submitted additional evidence that would support or 
corroborate his statements.  Moreover, he has not added 
specific details which would aid any further attempts to 
corroborate the claimed stressors.  

As the veteran was previously denied service connection for 
PTSD in part because the evidence of record did not show a 
confirmed stressor, and as the newly submitted evidence 
continues to fail to show the existence of a confirmed 
stressor, the Board finds this evidence is not new and 
material, as it raises no reasonable possibility of 
substantiating his claim, and the veteran's claim of 
entitlement to service connection for PTSD is therefore not 
reopened.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a skin disability.  In this regard, 
the veteran was previously denied service connection because 
the veteran's skin disability at that time was not found to 
be related to service, to include as presumptively related to 
herbicide exposure.   Evidence of record since that time 
shows that the veteran has been diagnosed with several other 
skin disabilities, one of which, tinea pedis, has been 
secondarily related to service.  

However, there is no evidence of record linking any current 
skin disability (other than tinea pedis) to service.  While 
the veteran has been diagnosed at times with eczema, contact 
dermatitis, or generalized xerosis, new diagnoses, no 
evidence has been presented linking these disabilities to 
service; further, these disabilities are not disabilities for 
which service connection may be presumptively granted as due 
to exposure to herbicides.   

As the veteran was previously denied service connection for a 
skin disability because there was no evidence linking it to 
service, and as no evidence has been presented linking any 
current skin disability (other than tinea pedis) to service, 
the Board finds this evidence is not new and material, as it 
raises no reasonable possibility of substantiating the 
veteran's claim, and the veteran's claim of entitlement to 
service connection for a skin disability is therefore not 
reopened.


Entitlement to service connection for erectile dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, in 
his hearing testimony and in a written statement both dated 
October 2007, indicated that he was withdrawing his appeal of 
an increased rating erectile dysfunction.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
denial of service connection for an increased rating for 
erectile dysfunction, and the appeal is dismissed as to that 
issue.


Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for psychiatric 
disability exhibited by anxiety and depression.  There is no 
evidence of record linking the veteran's current complaints 
and diagnoses of anxiety and depression to service.  The 
veteran's service medical records contain no record of 
complaints of, or treatment for, any psychiatric disorder.  

The veteran was seen in service in August and September 1969 
for psychological evaluations.  At that time he was given a 
diagnosis of passive aggressive personality disorder; however 
it was also specifically noted that the veteran had no 
psychiatric disease or deficit.  The veteran was also noted 
upon separation examination of September 1969 to have a 
passive aggressive personality, however, no psychiatric 
disability was noted.  While the veteran's service medical 
records show that the veteran was evaluated in service as 
having a passive aggressive personality disorder; personality 
disorders are not diseases or injuries for compensation 
purposes.  See 38 C.F.R. § 3.303 (2007)

While the veteran does carry current diagnoses of anxiety and 
depression, no evidence has been presented linking these 
diagnoses to service or any service connected disability.  
They did not manifest until many years after the veteran's 
separation from service; the first evidence of record showing 
a diagnosis of any psychiatric disorder is from a December 
1993 report of treatment, which diagnosed the veteran with a 
dysthymic disorder more than twenty years after his 
separation from service.  His psychiatric diagnoses have been 
linked to the his nonservice connected alcohol abuse and 
seizure diagnoses, as well as his non service connected back 
disability.  An August 2003 treatment note specifically 
indicated that the veteran had increased symptoms of 
depression and anxiety related to back pain.

As no medical evidence has been presented which indicates 
that the veteran had a diagnosis of anxiety or depression in 
service or for many years after service, and as no objective 
medical evidence has been presented linking the veteran's 
current anxiety and depression to service or any service 
connected disability, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for these issues.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a pancreas 
disability.  In this regard, while the veteran has indicated 
during his October 2007 hearing testimony that he had been 
told he had a pancreatic disability, there is no medical 
evidence of record indicating that the veteran has, at any 
time, been diagnosed with any pancreas disability.

An April 2003 treatment note indicates that the veteran was 
prescribed pancreatic enzymes, to help aid his digestion.  
However, the veteran was not noted to have a diagnosis of any 
pancreatic disorder at that time or at any other time.  As no 
medical evidence has been presented which indicates that the 
veteran has, at any time, had a pancreas disability, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this condition.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied. 

The claim of entitlement to an increased initial rating for 
erectile dysfunction, currently evaluated as noncompensably 
disabling, is dismissed.

Entitlement to service connection for anxiety and depression 
is denied.

Entitlement to service connection for a pancreas disability, 
to include as secondary to the veteran's service connected 
Diabetes Mellitus, is denied.


REMAND

In a rating decision dated May 2004, the RO continued the 
veteran's evaluation for Diabetes Mellitus at a 20 percent, 
diabetic peripheral neuropathy of both lower extremities at 
10 percent each, and tinea pedis at 10 percent, and denied 
service connection for hypertension.

Subsequently, in a statement dated May 2004, the veteran 
informed the RO that he wished to express disagreement with 
all of these issues.  The RO has not issued a statement of 
the case pertaining to these issues.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).   These 
issues must therefore be remanded for the issuance of a 
statement of the case.

Additionally, as the adjudication of these claims may have an 
impact on the veteran's claim for TDIU, consideration of that 
matter is deferred pending completion of the above 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).

Accordingly, these issues are REMANDED for the following 
development:

The RO should issue the veteran and his 
representative an appropriate statement of 
the case for the claims of entitlement to 
an increased rating for his service 
connected Diabetes Mellitus, increased 
ratings for his service connected 
peripheral neuropathy of the right and 
left lower extremities, an increased 
rating for tinea pedia, and service 
connection for hypertension.  The veteran 
and his representative should be advised 
of the requirements for perfecting a 
timely appeal as to these issues.  The RO 
should also insure that the veteran and 
his representative are provided proper 
VCAA notice for these claims.  The 
appellant is notified that, following the 
receipt of the Statement of the Case 
concerning these issues, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  The claim 
of entitlement to a total disability 
rating based on individual unemployability 
is held in abeyance and will be addressed 
on return of the claims folder to the 
Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


